Title: To Thomas Jefferson from Albert Gallatin, 29 July 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 29th July 1808
                  
                  I sent yesterday to the Secy. of the navy, and he will transmit to you a letter from Gen. Dearborn & another from Gen. Lincoln shewing the violations of the embargo. As these are now effected by vessels which go off without clearances, with intention either of putting their loads on board of vessels at sea, chiefly British, or of sailing over to Nova Scotia or the West Indies, the danger is much greater from New York northwardly, principally from Massachusetts than from either the Delaware, Chesapeake or North Carolina. This arises from the proximity of the northern sea-ports to the sea which enables them to be at sea in two hours from the time they leave the wharf, from the vicinity of Nova Scotia & from the number of British vessels hovering for that purpose between that colony & Massachussets. There are some also in Long Island Sound, and amongst the islands between Nantucket & Rhode Island. The Senate did by an amendment, confine to districts adjacent to foreign territories the power of seizing deposits of provisions, &ca. which the house had, on my suggestion, made general, & which connected with the authority of detaining vessels ostensibly bound coastwise would have given us much additional security. But now the collectors cannot seize any articles tho’ placed in the most suspicious & remote places, nor even on board of vessels remaining or apparently intended to remain in harbour (Passamaquody & other districts adjacent to foreign territories only excepted), and where they have attempted it, suits are commenced against them. Mr. Gelston here, cautious as he is, has nerves & zeal, and has made several doubtful seizures for which he is sued. But we cannot expect that the collectors generally will risk all they are worth in doubtful cases; and it results that until Congress meets, we must depend entirely on force for checking this manner of violating the law. I have requested Mr Smith to send northwardly all the force that can be spared either in gun-boats or cruising vessels; and I have, presuming on your approbation which I now request, directed Gen. Lincoln to sell the small cutter & to purchase and man one fitted for the present exigencies. I contemplate a similar arrangement for the New London & Portsmouth cutters so as to obtain in all three good cruisers on that coast exclusively of the vessels belonging to the navy, and request you will authorise me to make that & any other similar alteration in the cutter establishment which may be wanted.
                  On the Lakes we are in no better situation: I have sent a blank commission for the collectorship of Sacket’s harbour, & new instructions to all the collectors, and will send a proper person for whom I am now enquiring to examine strictly the conduct of all those officers, give proper directions, enquire whether any further removals be necessary, and obtain the names of the infractors in order to institute suits. But want of efficiency in the law at first, & of energy in the collectors on Lake Ontario afterwards, have, together with avarice & the open encouragement by federalists, organised opposition in that quarter to a degree which will probably baffle all our endeavours. Nothing but force on land (for there the collectors have the right to seize property on shore), will put a stop to the violations. As to judiciary redress there is very little hope. For, a few days ago, a republican jury, notwithstanding the charge of Judge Sailly & the efforts of the attorney have refused to find bills against the Canadians made prisoners after resistance on board one of the rafts which they were forcibly carrying away across the line on Lake Champlain. The recruiting service cannot scattered as it is throughout the United States procure shortly many men for that quarter; and it is not improbable that you will still be obliged to call out militia in that quarter.
                  With those difficulties we must struggle as well as we can this summer, but I am perfectly satisfied that if the embargo must be persisted in any longer, two principles must necessarily be adopted in order to make it efficient 1st that not a single vessel shall be permitted to move without the special permission of the Executive. 2dly that the collectors be invested with the general power of seizing property any where & taking the rudders or otherwise effectually preventing the departure of any vessel in harbour tho’ ostensibly intended to remain there; & that without being liable to personal suits. I am sensible that such arbitrary powers are equally dangerous & odious. But a restrictive measure of the nature of the embargo applied to a nation under such circumstances as the United States cannot be enforced without the assistance of means as strong as the measure itself. To that legal authority to prevent, seize & detain, must be added a sufficient physical force to carry it into effect; and although I believe that in our sea-ports little difficulty would be encountered, we must have a little army along the lakes & the British lines generally. With that result we should not perhaps be much astonished. For the federalists having at least prevented the embargo from becoming a measure generally popular, & the people being distracted by the complexity of the subject—orders of council, decrees, embargo,—and wanting a single object which might rouse their patriotism & unite their passions & affections, selfishness has assumed the reins in several quarters & the people are now there altogether against the law. In such quarters the same thing happens which has taken place every where else & ever under the strongest Governments under similar circumstances. The navy of Great Britain is hardly sufficient to prevent smuggling; and you recollect, doubtless, the army of employés & the sanguinary code of France, hardly adequate to guard their land frontiers.
                  That in the present situation of the world every effort should be attempted to preserve the peace of this Nation cannot be doubted. But if the criminal party-rage of federalists & tories shall have so far succeeded as to defeat our endeavours to obtain that object by the only measure that could possibly have effected it, we must submit & prepare for war. I am so much overwhelmed even here with business & interruptions that I have not time to write correctly or even with sufficient perspicacity; but you will guess at my meaning where it is not sufficiently clear. I mean generally to express an opinion founded on the experience of this summer, that Congress must either invest the Executive with the most arbitrary powers & sufficient force to carry the Embargo into effect, or give it up altogether. And in this last case, I must confess that, unless a change takes place in the measures of the European powers, I see no alternative but war. But with whom? This is a tremendous question if tested only by policy; and so extraordinary in our situation that it is equally difficult to decide it on the ground of justice, the only one by which I wish the United States to be governed. At all events I think it the duty of the Executive to contemplate that result as probable & to be prepared accordingly.
                  I remain with great respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     General Turreau continues his applications for vessels. I think that they are too numerous, intended partly for commercial objects, & ought to be checked.
                     I had mentioned to you the resignation of Biggs receiver of pub. monies at Steubenville; & you have signed & left with me a blank commission for that office. It is not yet filled, waiting for answers to enquiries & recommendations from Tiffin & Morrow.
                  
                  
                     A.G.
                  
               